DETAILED ACTION
This communication is responsive to the Amendment filed June 15, 2022.  Claims 1, 2, and 4-25 are currently pending.
The objections to claims 2 and 23 set forth in the Office Action dated March 15, 2022 are WITHDRAWN due to Applicant’s responsive amendments.
The rejection of claim 14 under 35 USC 112 set forth in the March 15 Office Action is WITHDRAWN due to Applicant’s responsive amendments.
All currently pending claims are ALLOWED.

Allowable Subject Matter
Claims 1, 2, and 4-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowed for the reasons set forth in the March 15 Office Action at paragraph 15, which is incorporated by reference herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763